Appeal from a judgment of Erie County Court (McCarthy, J.), entered June 9, 1998, convicting defendant upon his plea of guilty of attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, he knowingly, intelligently and voluntarily waived his right to appeal (see, People v Brown, 281 AD2d 962, lv denied 96 NY2d 899) . That waiver encompasses the contention of defendant that County Court erred in denying his suppression motion (see, People v Cooper, 283 AD2d 1022, 1023, lv denied 96 NY2d 900) . Present—Pigott, Jr., P.J., Hayes, Wisner, Hurlbutt and Gorski, JJ.